...


                                          CAUSE NO. 2014-006286-1

      WELLS FARGO BANK, N.A.                         §       COUNTY COURT AT LAWFILED IN
                                                     §                                 2nd COURT OF APPEALS
      v.                                             §       NUMBER ONE                 FORT WORTH, TEXAS
                                                     §                                 1/22/2015 4:39:17 PM
      ERIC THOMAS, SHEILA BUTLER                     §                                      DEBRA SPISAK
                                                                                               Clerk
      and ALL OCCUPANTS                              §       TARRANT COUNTY, TEXAS


                                                  JUDGMENT

             On this day, came on to be heard the above entitled and numbered cause, wherein Wells

      Fargo Bank, N.A. is Plaintiff, and Eric Thomas, Sheila Butler and all occupants of 824 W.

      Cheryl Avenue, Hurst, Texas 76053 are Defendants. Plaintiff appeared through its attoi1ey of
                                                                                it>J 1-v~~~~
      record and announced ready for trial. The Defendants         sis B8t   ~~~ar/appeared through their
                                                                                    -         1\
      attorney of record and announced ready for trial.

             Upon consideration of the pleadings, the arguments of counsel, and the receipt of good and

      sufficient evidence, the Court finds that the Plaintiff is entitled to possession of the premises known

      as 824 W. Cheryl Avenue, Hurst, Texas 76053, together with reasonable attorney's fees at the trial

      court level in the amount of $1,000.00 for reasonable attorney's fees; if the case is appealed to the

      Courts of Appeal in the amount of $2,500.00 for reasonable attorney's fees; if the case is appealed

      on writ of error to the Supreme Court of Texas in the amount of $2,500.00, and if writ is granted in

      the amount of$2,500.00 for and all costs of Court.

             It is therefore ORDERED, ADJUDGED and DECREED that Plaintiff, Wells Fargo Bank,

      N .A. do have and recover of and from Defendants, Eric Thomas, Sheila Butler and all occupants,

      the following:

             1.        Possession of the premises at 824 W. Cheryl Avenue, Hurst, Texas 76053;


                                               JUDGMENT - Page I

                                                                                                   SCANNED
                                                                                                   JAN. 1 3 2m~
        2.     Reasonable attorneys' fees in the amount of $1,000.00 for this proceeding which

may be collected from the bond posted by Defendant, if any, and the clerk of the court is ordered

to pay to Janna Clarke, payable immediately, the 30 day period having been waived, upon

presentation of this order together with $2,500.00 for an appeal to the courts of Appeal, and

$2,500.00 for an appeal by writ of error to the Supreme Court, and $2,500.00 if writ is granted by

the Supreme Court; and

        3.     All costs of Court.

        Plaintiff is allowed all writs and processes that may be necessary in the enforcement and

collection of this Judgment.

        Signed this   f]       day of January, 2015.



                                              JUDGE PRESIDING
APPROVED:



  :--

JANN)A WARD CLA
State )1ar No. 20844150
3Q2/W. 7th Street Suite 1100
Fort Worth, Texas 76102
Email: jwc@bsjpc.com
(817) 335-1615
(817) 335-1603 (telefax)
Attorney for Plaintiff


             ~ wh. ~![J

                                         JUDGMENT - Page 2